         Case 3:20-cv-02731-VC Document 1037 Filed 02/12/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                      Case No. 20-cv-02731-VC
  al.,
                  Plaintiffs,                          ORDER GRANTING IN PART AND
                                                       DENYING IN PART REQUEST FOR
           v.                                          FURTHER RELIEF
  DAVID JENNINGS, et al.,                              Re: Dkt. No. 1016
                  Defendants.

        With one small exception, the plaintiffs’ request for further relief is denied. Denial is
without prejudice to seeking information through the normal discovery process, filing joint
letters relating to discovery disputes pursuant to paragraph 22 of the Court’s Civil Standing
Order, or seeking a further preliminary injunction relating to Yuba County Jail (including one
that orders the defendants to cease housing detainees at Yuba).
        The one exception is that the Federal Defendants are ordered to provide to the plaintiffs
by 5 p.m. on Friday, February 19 testing information of a similar detail and quality to the testing
information that defendants have filed with respect to Mesa Verde (tracking all tests, the dates of
those tests, the dates the results of those tests were returned, and the results of those tests),
including the housing location on the date the test was administered, for each class member at
Yuba, going back to December 11, 2020.
        The parties are ordered to meet and confer within 14 days about the effect of the Pekoske
memo on this case.


        IT IS SO ORDERED.
        Case 3:20-cv-02731-VC Document 1037 Filed 02/12/21 Page 2 of 2




Dated: February 12, 2021
                                    ______________________________________
                                    VINCE CHHABRIA
                                    United States District Judge




                                      2
